Citation Nr: 0740762	
Decision Date: 12/28/07    Archive Date: 01/03/08	

DOCKET NO.  05-31 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran had active duty for training from December 1975 
to June 1976, with additional service from September 1979 to 
October 1989.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Upon review of this case, it is clear that the veteran has 
chosen not to perfect his appeal as to the issue of service 
connection for a chronic dental disability.  Accordingly, 
that issue is not currently before the Board.

Finally, for reasons which will become apparent, the appeal 
as to the issue of service connection for a chronic low back 
disability is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.


FINDING OF FACT

A chronic hearing loss disability, as defined by VA 
regulation, is not shown to have been present in service, or 
at any time thereafter.


CONCLUSION OF LAW

A chronic hearing loss was not incurred in or aggravated by 
active military service, nor may sensorineural hearing loss 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes:  his multiple contentions, 
including those raised at an RO hearing in March 2006; 
service medical records; VA and private treatment records; 
and VA and private examination reports.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the veteran's claim, and what the evidence in 
the claims file shows, or fails to show, with respect to that 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

The veteran in this case seeks service connection for 
bilateral hearing loss.  In pertinent part, it is contended 
that the veteran's current hearing loss is the result of 
acoustic trauma during his period or periods of active 
military service.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2007).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and an organic disease of 
the nervous system, such as sensorineural hearing loss, 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

The Board notes that, for the purpose of applying the laws 
administered by the VA, impaired hearing is considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater, or when speech recognition 
scores utilizing the Maryland CNC tests are less than 94 
percent.  38 C.F.R. § 3.385 (2007).

In the case at hand, service medical records fail to document 
the presence of chronic hearing loss disability as defined by 
VA regulation.  While in March 1983, during the veteran's 
second period of active military service, there was present a 
30 decibel threshold at 6000 Hertz in the veteran's left ear, 
the remainder of the veteran's service medical records are 
entirely negative for evidence of hearing loss.  Moreover, 
while in September 1989, just prior to the veteran's 
separation from service, it was noted that a physical 
examination was unable to be accomplished due to the 
veteran's "short suspense," it was further noted at that time 
that the veteran gave no indication of any "medical 
problems."  In point of fact, the earliest clinical 
indication of the potential presence of chronic hearing loss 
is revealed by a private outpatient treatment record dated in 
November 2002, almost 13 years following the veteran's 
discharge from service, at which time there was noted the 
presence of left ear hearing loss.

The Board observes that, at the time of a VA audiometric 
consultation in August 2004, pure tone air conduction 
threshold levels, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
30
20
30
LEFT
20
20
25
25
15

Speech recognition ability was 96 percent in the veteran's 
right ear, and 100 percent in his left ear.  The pertinent 
diagnosis noted was mild bilateral high frequency 
sensorineural hearing loss.

On subsequent VA audiometric examination in May 2005, pure 
tone air conduction threshold levels, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
20
20
LEFT
25
25
30
25
25

Speech recognition ability was 96 percent in both the right 
and left ears.

As of the time of a more recent VA audiometric examination in 
August 2006, pure tone air conduction threshold levels, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
20
20
LEFT
20
20
25
25
25

Speech recognition ability was 96 percent in each ear.  Noted 
at the time of examination was that, for the frequency range 
from 500 to 4000 Hertz, the veteran had hearing within normal 
limits "for adjudication purposes" bilaterally.

As noted above, for the purpose of applying the laws 
administered by the VA, impaired hearing may only be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater, or when speech recognition 
scores utilizing the Maryland CNC test are less than 94 
percent.  38 C.F.R. § 3.385 (2007).  In the case at hand, at 
no time, either in service, or thereafter, has the veteran 
exhibited hearing loss disability for VA compensation 
purposes.  Under the circumstances, his claim for service 
connection for bilateral hearing loss must be denied.

The Veterans Claim Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession pertaining to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by correspondence dated in May 2004, and in March, 
April, and June 2006.  In those letters, VA informed the 
veteran that, in order to substantiate his claim for service 
connection, the evidence needed to show that he had a current 
disability, a disease or injury in service, and evidence of a 
nexus between the postservice disability and the disease or 
injury in service, which was usually shown by medical records 
and medical opinions.



As to informing the appellant of which information and 
evidence he was to provide to VA, and which information and 
evidence VA would attempt to obtain on his behalf, VA 
informed him it had a duty to obtain any records held by any 
federal agency.  It also informed him that on his behalf, VA 
would make reasonable efforts to obtain records which were 
not held by a federal agency, such as records from private 
doctors and hospitals.  The RO told the appellant that he 
could obtain private records and submit them to VA.  He was 
told to submit any evidence in his possession which pertained 
to his claim.  Finally, because the Board has herein denied 
service connection, the rating and effective date aspects of 
the claim are moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the appellant's service 
medical records, as well as VA and private outpatient 
treatment records, and VA and private examination reports.  
The veteran also appeared at a hearing at the RO in March 
2006.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  The evidence 
of record provides sufficient information to adequately 
evaluate the claim, and the Board is not aware of the 
existence of any additional relevant evidence which has not 
been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).





ORDER

Service connection for bilateral hearing loss is denied.


REMAND

In addition to the above, the veteran in this case seeks 
service connection for a chronic low back disability.  In 
pertinent part, it is contended that the veteran's current 
low back disorder had its origin as the result of two 
separate and distinct falls during his period or periods of 
active military service.

In that regard, a review of the record discloses that, in 
March 1987, during his second period of active military 
service, the veteran was seen for a complaint of pain in his 
ears, as well as in his lower back.  While at that time, some 
effort was made to determine the source of the veteran's ear 
pain, no evaluation was undertaken of his lower back.  
Significantly, the remainder of the veteran's service medical 
records are entirely negative for any diagnosis of or 
treatment for low back pathology.

The earliest clinical indication of the potential presence of 
low back disability is revealed by a private outpatient 
treatment record dated in January 2001, almost 12 years 
following the veteran's discharge from service, at which time 
he received a diagnosis of "lumbar strain."  Current evidence 
of record appears to indicate that the veteran now suffers 
from degenerative disc disease, and, quite possibly, 
degenerative joint disease of his lumbar spine. 

The Board observes that, following a VA examination of the 
veteran's spine in August 2006, he received a diagnosis of 
degenerative joint disease of the lumbar spine, which, 
according to the examiner, could not be linked to the 
veteran's active military service "without resorting to 
speculation."  However, in correspondence of September 2005, 
a different VA physician indicated that, after having 
reviewed the veteran's service medical records and 
postservice medical evidence, he was of the opinion that it 
was "as likely as not" the case that the pain in the 
veteran's back noted in service records was related to his 
current lower back problems.  Significantly, approximately 
one week later, a third VA physician (a neurologist), 
indicated that, after having reviewed copies of military 
records "describing low back pain" furnished to him by the 
veteran, he was of the opinion that the veteran should be 
afforded a VA neurologic examination prior to a final 
adjudication of his claim for service connection.

Based on the aforementioned, the Board is of the opinion that 
additional development is necessary prior to a final 
adjudication of the veteran's claim for service connection 
for a chronic low back disability.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 84-86 (2006).  Accordingly, the 
case is REMANDED to the AMC/RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to August 2006, the date of 
the most recent clinical evidence of 
record, should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  In addition, 
the veteran and his representative should 
be informed of any such problem.

2.  The veteran should then be afforded 
additional VA orthopedic and neurologic 
examinations in order to more accurately 
determine the exact nature and etiology 
of his current low back pathology.  To 
the extent possible, such examinations 
should be conducted by physicians who 
have not heretofore seen or examined the 
veteran.  The AMC/RO is advised that the 
veteran must be given adequately notice 
of the date and place of any requested 
examinations, and a copy of all such 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination or examinations 
without good cause may have an adverse 
effect on his claim.

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

Following completion of the orthopedic 
and neurologic examinations, the 
appropriate examiner should specifically 
comment as to the exact nature of the 
veteran's current low back pathology, and 
whether such pathology as likely as not 
had its origin during the veteran's 
period(s) of active military service.  
The examiners should provide a complete 
rationale for any opinion reached.  All 
such information and opinions, when 
obtained, should be made a part of the 
veteran's claims folder.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners prior to 
completion of the examinations.  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination reports.

3.  The AMC/RO should then readjudicate 
the veteran's claim for service 
connection for a chronic low back 
disability.  Should the benefit sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the issuance of the 
most recent SSOC in September 2006.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C. §§ 5109B, 7112 (West Supp. 2007).



	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


